                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                           Southern Division

                                                      *
KEVIN MORMON,                                         *
       Petitioner,                                    *
v.                                                    *       Case No.: PWG-12-cr-592

UNITED STATES OF AMERICA,
                                                      *
       Respondent.
                                                      *

*      *       *        *       *      *          *       *      *      *          *      *       *        *
                                 MEMORANDUM               AND ORDER

       On August 1, 2013, Petitioner Kevin Mormon was convicted by a federal jury of

conspiracy to distribute at least 280 grams of cocaine base, for which he is currently serving a 25-

year sentence. See Verdict 1-2, ECF No. 42; J. 2, ECF No. 55. On November 12, 2014, the Fourth

Circuit affirmed this Court's judgement. See 4th Cir. J. 1, ECF No. 78. The Supreme Court denied

certiorari on May 4,2015. See Mormon v. United States, 135 S. Ct. 2069 (2015) (mem.).

       Subsequently, Mr. Mormon filed a Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C.   S   2255. See Mot. to Vacate 3, ECF No. 85. The motion alleged a Sixth

Amendment violation, a Confrontation Clause violation, ineffective assistance of counsel, and

prosecutorial misconduct. See id. at 7,9,10,23.       On July 11,2017, I denied Mr. Mormon's motion,

in part because the Court lacked jurisdiction to review issues that Mr. Mormon had previously

litigated on direct appeal or failed to do so and did not meet the          S   2255 cause-and-prejudice

standard. See Mem. Op. 2-3, ECF No. 112. Moreover, I found that his ineffective assistance of

counsel claim fell short of the standard elucidated in Strickland v. Washington. See id. The Fourth



                                                      1
Circuit affirmed the denial several months later. See Fourth Cir. J 1, ECF No. 121. The Supreme

Court denied certiorari on April 16,2018. See Mormon v. United States, 138 S. Ct. 1568 (2018)

(mem.).

          Mr. Mormon, who is representing himself, filed a Motion for Reconsideration under Rule

60(b) of the Federal Rules of Civil Procedure on December 26,2018. See Mot. for Recons. 1, ECF

No. 127. Mr. Mormon argues that this Court's proceedings were defective when it dismissed his

S 2255 motion.    See id. He raises four issues to support this claim: (l) the Court mistakenly applied

the wrong legal standard, which should have been the deliberate elicitation standard under

Massiah; (2) the government misrepresented the issue, facts, and law; (3) the Court applied the

wrong legal standard in a manner inconsistent with due process of law; and (4) the Court failed to

reach the merits by applying the wrong legal standard. See id. at 6-9. He seeks relief from final

judgment and appointment of counsel to assist him in further proceedings. See id. at 1.

                                               Jurisdiction

          The threshold issue that I must first decide is one of jurisdiction. In this circuit, a district

court must "treat Rule 60(b) motions as successive collateral review applications when failing to

do so would allow the applicant to 'evade the bar against relitigation of claims presented in a prior

application or the bar against litigation of claims not presented in a prior application.'"        United

States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003). A successive          S   2255 motion requires a

certificate of appealability from the appropriate Court of Appeals before proceeding. 28 U.S.c.          S
2255(h). Without certification, the district court does not have jurisdiction to decide the motion.

See Winestock, 340 F.3d at 205 (citing Evans v. Smith, 220 F.3d 306,325 (4th Cir. 2000». When

a district court determines a Rule 60(b) motion is a successive application, it must dismiss the




                                                     2
motion for lack of jurisdiction      or transfer it to the Fourth Circuit to perform its gatekeeping

function under   S 2244(b)(3).   See id. at 207.

       Rule 60(b) provides relief from final judgement when one or more of the following

occurred:

                 (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
                 discovered evidence that, with reasonable diligence, could not have
                 been discovered in time to move for a new trial under Rule 59(b);
                 (3) fraud (whether previously called intrinsic or extrinsic),
                 misrepresentation, or misconduct by an opposing party; (4) the
                 judgment is void; (5) the judgment has been satisfied, released, or
                 discharged; it is based on an earlier judgment that has been reversed
                 or vacated; or applying it prospectively is no longer equitable; or (6)
                  any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Here, Mr. Mormon argues the existence of (1) mistake, inadvertence,

surprise, or excusable neglect; (3) fraud ..., misrepresentation, or misconduct by an opposing party;

(4) the judgment is void; and (6) any other reason that justifies relief. See Mot. for Recons. 6-9.

       "A motion directly attacking the prisoner's conviction or sentence will usually amount to a

successive application."    Winestock, 340 F.3d at 207. Mr. Mormon's motion, though styled as a

motion for reconsideration under Rule 60(b), is just that. Virtually all of his arguments previously

appeared in his motion to vacate.           And while Mr. Mormon alleges that the Government

mispresented the law in its arguments to the Court, see Mot. for Recons. 7, he has not raised any

allegations suggestive of a fraud on the habeas court, see Gonzalez v. Crosby, 545 U.S. 524, 532

n.5 (2005). The parties aired their disagreement over this point oflaw in the previous proceedings,

and the Court resolved the issue in its Memorandum Opinion, explaining: "An accused who is

admonished with the [Miranda] warnings ...         has been sufficiently apprised of the nature of his

Sixth Amendment rights, and of the consequences of abandoning those rights, so that his waiver

on this basis will be considered a knowing and intelligent one." See Mem. Gp. 6 (quoting Patterson



                                                    3
v. Illinois, 487 U.S. 285, 296 (1988)). Mr. Mormon cannot now relitigate this issue under Rule

60(b). See Winestock, 340 F.3d at 207 (citing Eberhardt v. Integrated Design & Constr., Inc., 167

F.3d 861, 870 (4th Cir.1999)).

       BeGause I find Mr. Mormon's motion for reconsideration is tantamount to a repetitive or

successive 92255 motion, I dismiss the motion for lack of jurisdiction.

                                           Request for Counsel

       There is no Sixth Amendment right to counsel to pursue a petition for habeas corpus. See

Pennsylvania v. Finely, 481 U.S. 551, 555 (1987). A court may provide counsel for an indigent

prisoner pursuing a petition for habeas corpus if "the court determines that the interests of justice

so require." 18 U.S.C. 9 3006A(2)(B). Rule 6(a) of the Rules Governing Section 2255 Cases

provides that a court must appoint counsel if it is "necessary for effective discovery." Rule 8(c)

mandates that counsel be appointed only "[i]f an evidentiary hearing is warranted." Mr. Mormon

has adequately articulated his claims, and the issue presented is not unduly complex. At this stage

of the proceedings, it does not appear that an evidentiary hearing is warranted. Therefore, Mr.

Monnon's request for appointment of counsel, incorporated in his motion for reconsideration, will

be denied without prejudice.

                                                ORDER

; .    ~ccordingly, it is this   11t day Of~,                2019, by the United States District Court

for the District of Maryland, hereby ORD~'~D       that: .

        1.     Petitioner   Kevin Mormon's       Motion for Reconsideration,      ECF No. 127, IS

               DENIED;

       2.      Petitioner's request for appointment of counsel, incorporated in ECF No. 127, IS

               DENIED without prejudice;



                                                  4
3.   The Clerk SHALL PROVIDE a copy ofthis Order   0




                                           Paul W. Grimm
                                           United States District Judge




                                 5
